

115 HR 7232 IH: Wildlife Corridors Conservation Act of 2018
U.S. House of Representatives
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7232IN THE HOUSE OF REPRESENTATIVESDecember 10, 2018Mr. Beyer introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Armed Services, Agriculture, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a National Wildlife Corridors Program to provide for the protection and restoration of
			 certain native fish, wildlife, and plant species, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Wildlife Corridors Conservation Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. National Wildlife Corridors Program.
					Sec. 5. National Wildlife Corridors Database.
					Sec. 6. National Wildlife Corridors.
					Sec. 7. National Coordination Committee and regional wildlife movement councils.
					Sec. 8. Protection and management of National Wildlife Corridors.
					Sec. 9. Wildlife Corridors Stewardship and Protection Fund.
					Sec. 10. Protection of Indian tribes.
					Sec. 11. Relationship to other conservation laws.
					Sec. 12. Collaboration.
					Sec. 13. Authorization of appropriations.
 2.FindingsCongress finds that— (1)the native fish, wildlife, and plant species in the United States are part of a rich natural heritage and an important legacy to pass on to future generations;
 (2)the populations of many native fish, wildlife, and plant species in the United States are declining;
 (3)scientists estimate that 1 in 5 animal and plant species in the United States is at risk of extinction, and many species are declining in numbers;
 (4)one of the greatest threats to the survival and diversity of many native fish, wildlife, and plant species in the United States is the loss, degradation, fragmentation, and obstruction of natural habitats;
 (5)the conservation of landscape corridors and hydrological connectivity, through which native fish, wildlife, and plant species and ecological processes can transition from 1 habitat to another, plays an important role in helping—
 (A)to conserve native biodiversity; and (B)to ensure resiliency against impacts from a range of stressors;
 (6)climate change threatens native fish, wildlife, and plant species; (7)the conservation, restoration, and establishment of new ecological connections to facilitate the shift of species into more suitable habitats is a key climate change adaptation strategy;
 (8)protecting landscape-scale corridors and hydrological connectivity is— (A)a broadly accepted strategy—
 (i)to conserve native fish, wildlife, and plant species; and (ii)to ensure ecosystem resilience; and
 (B)often 1 of the first steps in restoration and recovery planning; (9)in the policy resolution of the Western Governors’ Association entitled Protecting Wildlife Migration Corridors and Crucial Wildlife Habitat in the West and the resolution of the New England Governors and Eastern Canadian Premiers’ Conference, which recognizes the importance of ecological connectivity for the adaptability and resilience of the ecosystems of participating regions, biodiversity, and human communities in the face of climate change, States have recognized the importance of connectivity;
 (10)the strategic plan of the United States Fish and Wildlife Service to respond to accelerating climate change entitled Rising to the Urgent Challenge acknowledges that processes such as pollination, seed dispersal, nutrient cycling, natural disturbance cycles, predator-prey relations, and others must be part of the natural landscapes we seek to maintain or restore … and are likely to function more optimally in landscapes composed of large habitat blocks connected by well-placed corridors; and
 (11)Federal and State agencies continue to develop policies to address— (A)the importance of conserving fish, wildlife, and plant corridors;
 (B)the gap between science and management for at-risk species; and (C)ecological connectivity.
 3.DefinitionsIn this Act: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Energy and Natural Resources of the Senate; (B)the Committee on Environment and Public Works of the Senate;
 (C)the Committee on Appropriations of the Senate; (D)the Committee on Energy and Commerce of the House of Representatives;
 (E)the Committee on Natural Resources of the House of Representatives; and (F)the Committee on Appropriations of the House of Representatives.
 (2)ConnectivityThe term connectivity means the degree to which the landscape or seascape facilitates or impedes native species movement.
 (3)CorridorThe term corridor means a distinct component of the landscape or seascape that— (A)provides habitat or ecological connectivity; and
 (B)allows for fish, wildlife, or plant movement. (4)DatabaseThe term Database means the National Wildlife Corridors Database established under section 5(a).
 (5)FundThe term Fund means the Wildlife Corridors Stewardship and Protection Fund established by section 9(a). (6)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (7)National Coordination CommitteeThe term National Coordination Committee means the National Coordination Committee established under section 7(b). (8)National Wildlife CorridorThe term National Wildlife Corridor means any land or water designated as a National Wildlife Corridor under section 6(a).
 (9)Native speciesThe term native species means— (A)an indigenous fish, wildlife, or plant species of the United States (including territories and freely associated states of the United States), including subspecies and plant varieties; and
 (B)a noninvasive fish, wildlife, or plant species of the United States (including territories and freely associated states of the United States) that—
 (i)are not indigenous to the United States (or territories and freely associated states of the United States); but
 (ii)are valued for— (I)the contribution of the species to species diversity; or
 (II)the social, cultural, or economic value of the species. (10)ProgramThe term Program means the National Wildlife Corridors Program established under section 4(a).
 (11)Regional ocean partnershipThe term regional ocean partnership means— (A)a regional organization of 2 or more coastal States, Great Lakes States (as defined in section 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3))), territories, or freely associated states voluntarily convened by the Governors of those coastal States, Great Lakes States, territories, or freely associated states, as applicable, to address crossjurisdictional ocean or Great Lakes matters; or
 (B)the functional equivalent of a regional organization described in subparagraph (A) designated by 2 or more governors of a State, territory, or freely associated state.
 (12)Regional wildlife movement councilThe term regional wildlife movement council means a regional wildlife movement council established under section 7(c). (13)SecretariesThe term Secretaries means—
 (A)the Secretary of Agriculture; (B)the Secretary of Commerce;
 (C)the Secretary of Defense; (D)the Secretary of the Interior; and
 (E)the Secretary of Transportation. (14)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.
 (15)Territory; freely associated stateThe terms territory and freely associated state mean any of the following territories of the United States or freely associated states: (A)The Commonwealth of Puerto Rico.
 (B)Guam. (C)American Samoa.
 (D)The Commonwealth of the Northern Mariana Islands. (E)The Federated States of Micronesia.
 (F)The Republic of the Marshall Islands. (G)The Republic of Palau.
 (H)The United States Virgin Islands. (16)Wildlife movementThe term wildlife movement means the passage of individual members or populations of a fish, wildlife, or plant species across a landscape or seascape.
			4.National Wildlife Corridors Program
 (a)EstablishmentNot later than 18 months after the date of enactment of this Act, the Secretary, in consultation with the Secretaries, shall establish a program, to be known as the National Wildlife Corridors Program.
 (b)PurposesThe purposes of the Program are— (1)to provide for the conservation and restoration of habitats that—
 (A)support a diverse array of native species, including at-risk species protected under Federal, State, and Tribal law, as applicable, that have experienced or may experience habitat loss, degradation, fragmentation, or obstruction to connectivity;
 (B)provide long-term habitat connectivity for native species for migration, dispersal, adaptation to climate and other environmental change, and genetic exchange; and
 (C)help restore ecological processes that have been disrupted by habitat loss, degradation, fragmentation, or obstruction;
 (2)to support State, Tribal, local, private landowner, and Federal agency decisionmakers in the collaborative development of the Database and National Wildlife Corridors that would inform planning and development decisions within the respective jurisdiction of each decisionmaker;
 (3)to provide mechanisms to support collaborative research, mapping, and planning of habitats and National Wildlife Corridors; and
 (4)to facilitate coordinated landscape- and seascape-scale connectivity planning and management across jurisdictions through—
 (A)the establishment of a National Coordination Committee and regional wildlife movement councils; and (B)the use of the Database by State, Tribal, local, private landowner, and Federal agency decisionmakers to incorporate information on native species habitats and National Wildlife Corridors.
 (c)ComponentsThe Program shall consist of— (1)the Database;
 (2)National Wildlife Corridors; (3)the National Coordination Committee and the wildlife movements grant program established under subsection (d);
 (4)regional wildlife movement councils; and (5)the Fund.
				(d)Wildlife movements grant program
 (1)In generalThe Secretary shall establish a wildlife movements grant program (referred to in this subsection as the grant program) to encourage wildlife movement in accordance with this subsection.
 (2)GrantsBeginning not later than 3 years after the date of enactment of this Act, the Secretary, based on recommendations from the National Coordination Committee under section 7(b)(5)(E)(iii), shall make grants to 1 or more projects that—
 (A)are a priority project identified by a regional wildlife movement council; (B)satisfy the purposes of the Program described in subsection (b); and
 (C)increase connectivity for native species. (3)RequirementsIn administering the grant program, the Secretary shall use the criteria, guidelines, contracts, reporting requirements, and evaluation metrics developed by the National Coordination Committee under clauses (i) and (ii) of section 7(b)(5)(E).
				5.National Wildlife Corridors Database
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Director of the United States Geological Survey (referred to in this section as the Director), in consultation with the National Coordination Committee and the regional wildlife movement councils, shall establish a database, to be known as the National Wildlife Corridors Database.
			(b)Contents
 (1)In generalThe Database shall— (A)include maps, data, models, surveys, and descriptions of native species habitats and corridors that have been developed by Federal agencies, State fish and wildlife agencies and natural heritage programs, Indian tribes, local governments, nongovernmental organizations, and industry; and
 (B)include maps, models, analyses, and descriptions of projected shifts in habitats and corridors of native species in response to climate change or other environmental factors.
					(2)Requirements
 (A)Data qualityIn establishing the Database, the Director shall ensure— (i)the quality of the data in the Database; and
 (ii)that the data in the Database— (I)reflects the best scientific data available; and
 (II)meets accepted geospatial and metadata protocols and standards. (B)AvailabilityThe Director shall make the data, models, and analyses included in the Database available at scales useful to State, Tribal, local, private landowner, and Federal agency decisionmakers and the public.
 (c)RequirementsSubject to subsection (d), the Director, in collaboration with the National Coordination Committee and the regional wildlife movement councils, shall—
 (1)design the Database to support State, Tribal, local, private landowner, and Federal agency decisionmakers and the public with data that will allow those entities—
 (A)to prioritize and target natural resource adaptation strategies; (B)to assess the impacts of proposed energy, water, transportation, and transmission projects, and other development activities, and to avoid, minimize, and mitigate the impacts of those projects and activities on habitats and National Wildlife Corridors;
 (C)to assess the impact of existing development on native species habitats and National Wildlife Corridors; and
 (D)to develop strategies that promote landscape and aquatic connectivity to allow native species to move—
 (i)to meet biological and ecological needs; (ii)to adjust to shifts in habitat; and
 (iii)to adapt to climate change; and (2)establish a coordination process—
 (A)to establish geospatial data and metadata protocols and standards that enhance capabilities for integrating geographical information systems, databases, and analytical tools that have been developed by Federal agencies, State fish and wildlife agencies and natural heritage programs, Indian tribes, local governments, nongovernmental organizations, and industry;
 (B)to ensure consistent data collection and monitoring system protocols of maps, models, high-quality data, surveys, and other geospatial information with respect to native species connectivity;
 (C)to update maps and other information with respect to landscapes, native species habitats and ranges, National Wildlife Corridors, native species populations, and wildlife movement changes as information becomes available;
 (D)to design useful and relevant search tools and methods for relevant stakeholders; (E)not later than 2 years after the date of enactment of this Act, to develop and submit to the Secretary and the appropriate committees of Congress a report that—
 (i)provides an assessment of existing maps, data, models, surveys, and descriptions of native species habitats and corridors that have been developed by Federal agencies, State fish and wildlife agencies and natural heritage programs, Indian tribes, local governments, nongovernmental organizations, and industry; and
 (ii)identifies gaps in native species habitat and corridor information; and (F)not less frequently than once every 5 years, to develop and submit a report to the Secretary and the appropriate committees of Congress, to be made publicly available, that—
 (i)outlines the categories for data that may be included in the Database; (ii)outlines the data protocols and standards for each category of data in the Database;
 (iii)identifies gaps in native species habitat and National Wildlife Corridor information, mapping, and research in the Database that should be addressed to fully understand and assess current data;
 (iv)prioritizes research and future data collection activities for use in updating the Database; and (v)evaluates and quantifies the efficacy of the Database to meet the needs of the entities described in paragraph (1).
 (d)Proprietary interests and protected informationIn developing the Database, the Director shall— (1)as applicable, protect proprietary interests with respect to any licensed information, licensed data, and other items contained in the Database; and
 (2)protect information in the Database with respect to the habitats and ranges of specific native species to prevent poaching, illegal taking and trapping, and other related threats to native species.
				6.National Wildlife Corridors
 (a)DesignationThe Secretaries shall designate connectivity corridors, to be known as National Wildlife Corridors, on the land or water under the respective jurisdictions of the Secretaries in accordance with regulations promulgated by the Secretary under subsection (c)(1).
			(b)Strategy
 (1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall develop a strategy for the effective development of the National Wildlife Corridors designed—
 (A)to ensure the fulfillment of the purposes of the Program described in section 4(b); and (B)to include—
 (i)consideration of connectivity needs with respect to non-Federal land and water; (ii)effective coordination of National Wildlife Corridors that span across land and water of Federal, State, Tribal, and local jurisdictions and private land with the National Coordination Committee and the regional wildlife movement councils; and
 (iii)an approximate development timeline for the implementation of National Wildlife Corridors. (2)ScopeThe scope of a National Wildlife Corridor to be designated under subsection (a) may vary according to the habitat needs of individual or ecologically associated native species.
 (3)Consultation and coordinationThe Secretary shall develop the strategy under paragraph (1)— (A)in consultation with the Secretaries; and
 (B)in coordination with— (i)States, Indian tribes, and other interested stakeholders, including relevant private landowners;
 (ii)landscape- and seascape-scale partnerships, including— (I)the National Fish Habitat Partnership;
 (II)the National Ocean Service of the National Oceanic and Atmospheric Administration; (III)the National Marine Fisheries Service;
 (IV)regional ocean partnerships; (V)the Climate Science Centers of the Department of the Interior; and
 (VI)the Landscape Conservation Cooperative Network; (iii)the National Coordination Committee; and
 (iv)the regional wildlife movement councils. (c)Rulemaking (1)National wildlife corridorsNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Secretaries, pursuant to the land, water, and resource management planning authorities of the Secretaries, shall establish a process, by regulation, for the designation and management of National Wildlife Corridors of land and water under the respective jurisdictions of the Secretaries.
 (2)Federal land and water managementThe Secretaries shall consider the designation of National Wildlife Corridors in any process relating to the issuance, revision, or modification of a management plan for land or water under the respective jurisdiction of the Secretaries.
 (d)Criteria for designationThe regulations promulgated by the Secretary under subsection (c)(1) shall ensure that, in designating a National Wildlife Corridor, the Secretaries—
 (1)base the designation of the National Wildlife Corridor on— (A)the best available science; and
 (B)historic, current, or likely future continuous, annual, or periodic use of the land or water to be designated as a National Wildlife Corridor by native species;
 (2)may take into consideration recommendations from the National Coordination Committee under subparagraph (F) of section 7(b)(5) and information from the North American Plan for Maintaining Wildlife Movements under subparagraph (C) of that section;
 (3)may consider information contained in— (A)governmental or nongovernmental assessments, plans, monitoring reports, and studies; and
 (B)other relevant sources of information, such as— (i)ecoregional assessments;
 (ii)nongovernmental reports; (iii)public transportation plans;
 (iv)State native species data and State wildlife action plans; (v)traditional ecological knowledge, including Tribal and indigenous ecological knowledge; and
 (vi)Federal agency reports; (4)shall ensure that the National Wildlife Corridor supports the connectivity, persistence, resilience, and adaptability of native species by providing for—
 (A)dispersal and genetic exchange between populations; (B)range shifting, range expansion, or range restoration, such as in response to climate change;
 (C)seasonal movement or migration; or (D)succession, movement, or recolonization following—
 (i)a disturbance, such as fire, flood, drought, or infestation; or (ii)population decline due to disease or previous extirpation; and
 (5)shall be informed by the Database. (e)Designation of land or water requiring restoration or connection of habitatThe Secretaries may designate as a National Wildlife Corridor land or water that—
 (1)requires restoration, including— (A)land or water that is degraded; and
 (B)land or water from which a species is currently absent— (i)but may be colonized or recolonized by the species; or
 (ii)to which the species may be reintroduced or restored; and (2)is fragmented or consists of only a portion of the habitat required for a native species.
				(f)Nomination for designation
 (1)In generalIn establishing the process for designation under subsection (c)(1), the Secretary shall include procedures under which—
 (A)any person or State, Tribal, or local government may submit to the Secretaries a nomination to designate as a National Wildlife Corridor an area under the respective jurisdiction of the Secretaries; and
 (B)the Secretaries shall consider and, not later than 2 years after the date on which the nomination was submitted under subparagraph (A), respond to any nomination submitted under that subparagraph.
 (2)Supporting documentationA nomination for designation under paragraph (1)(A) shall include supporting documentation, including—
 (A)summaries and references of, with respect to the designation of a National Wildlife Corridor— (i)the best science available at the time of the submission of the nomination for designation; and
 (ii)the most current scientific reports available at the time of the submission of the nomination for designation;
 (B)information with respect to how the nomination was coordinated with potential partners; (C)a description of supporting stakeholders, such as States, Indian tribes, local governments, scientific organizations, nongovernmental organizations, and affected private landowners; and
 (D)any additional information the Secretaries, in consultation with the National Coordination Committee, determine is relevant to the nomination.
					(g)Designation on military lands
 (1)In generalAny designation of a National Wildlife Corridor on a military installation (as defined in section 100(1) of the Sikes Act (16 U.S.C. 670(1)))—
 (A)shall be consistent with the use of military installations and State-owned National Guard installations to ensure the preparedness of the Armed Forces; and
 (B)may not result in a net loss in the capability of military installation lands to support the military mission of the installation.
 (2)Suspension or termination of designationThe Secretary of Defense may suspend or terminate the designation of any National Wildlife Corridor on a military installation if the Secretary of Defense considers the suspension or termination to be necessary for military purposes, after public notice of—
 (A)the suspension or termination; and (B)any voluntary steps taken by the Department of Defense to attempt to provide similar ecological connectivity elsewhere on the military installation.
					(h)Coordination and cooperation
 (1)In generalTo the maximum extent practicable, consistent with applicable law, the Secretaries shall coordinate the designation of a National Wildlife Corridor with—
 (A)other relevant Federal agencies; (B)the National Coordination Committee;
 (C)the regional wildlife movement councils; and (D)affected—
 (i)States, including State fish and wildlife agencies and other State agencies responsible for managing natural resources;
 (ii)local governments; (iii)Indian tribes;
 (iv)private landowners; and (v)nongovernmental organizations engaged in the conservation of native species.
 (2)Identification of supporting non-Federal land and waterIn designating a National Wildlife Corridor, the Secretaries may identify, in consultation with affected States, Indian tribes, local governments, private landowners, the applicable regional wildlife movement council, and nongovernmental organizations engaged in the conservation of native species, non-Federal land and water that support the purposes of the National Wildlife Corridor by—
 (A)maintaining habitat connectivity; or (B)providing other essential functions for native species and the habitats of native species.
					7.National Coordination Committee and regional wildlife movement councils
 (a)PurposesThe purposes of this section are— (1)to ensure the fulfillment of the purposes of the Program described in section 4(b); and
 (2)to support habitat connectivity and the movement of native species on Federal and non-Federal land through coordination, collaboration, administrative, and financial support, including the sharing of data contained in the Database.
				(b)National Coordination Committee
 (1)EstablishmentNot later than 18 months after the date of enactment of this Act, the Secretary shall establish a committee, to be known as the National Coordination Committee.
 (2)Administrative supportThe Secretary shall provide administrative support for the National Coordination Committee. (3)MembershipThe National Coordination Committee shall be composed of—
 (A)the Secretary (or a designee); (B)the Secretary of Transportation (or a designee);
 (C)the Secretary of Agriculture (or a designee); (D)the Secretary of Commerce (or a designee);
 (E)the Secretary of Defense (or a designee); (F)the Director of the Bureau of Indian Affairs (or a designee);
 (G)the Executive Director of the Association of Fish and Wildlife Agencies (or a designee); (H)a representative of an intertribal organization, to be appointed by the Secretary;
 (I)the chairperson of each regional wildlife movement council (or a designee); and (J)not more than 3 representatives of nongovernmental, science, or academic organizations with expertise in wildlife conservation and habitat connectivity, to be appointed by the Secretary in a manner that ensures that the membership of the National Coordination Committee is fair and balanced.
 (4)ChairpersonThe National Coordination Committee shall select a Chairperson and Vice Chairperson from among the members of the National Coordination Committee.
 (5)DutiesThe National Coordination Committee— (A)shall discuss issues of relevance to all regional wildlife movement councils, including issues and reports related to the purposes of the Program described in section 4(b) and implementation of this Act;
 (B)shall establish standards for regional wildlife movement plans to allow for better cross-regional collaboration;
 (C)shall, not later than 3 years after the date of enactment of this Act, create a plan, to be known as the North American Plan for Maintaining Wildlife Movements—
 (i)to incorporate the Federal strategy for wildlife movement on land developed under section 6(b) under the jurisdiction of the Secretaries;
 (ii)to incorporate regional wildlife movement plans; and (iii)to identify connectivity priorities;
 (D)shall ensure consistency between National Wildlife Corridors and the North American Plan for Maintaining Wildlife Movements;
 (E)shall, with respect to the wildlife movements grant program under section 4(d)— (i)establish criteria and develop guidelines for the solicitation of applications for grants by regional wildlife movement councils;
 (ii)develop standardized contracts, reporting requirements, and evaluation metrics for grant recipients; and
 (iii)make recommendations to the Secretary for the selection of grant recipients; and (F)may make recommendations to the Secretaries for designating National Wildlife Corridors on Federal land—
 (i)based on— (I)regional wildlife movement plans; and
 (II)information from the Database; and (ii)that are consistent with the purposes of the Program described in section 4(b).
 (6)Applicability of FACAExcept as otherwise provided in this subsection, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the National Coordination Committee.
				(c)Regional wildlife movement councils
 (1)EstablishmentNot later than 18 months after the date of enactment of this Act, the Secretary shall establish not less than 4 regional wildlife movement councils with separate geographic jurisdictions that encompass the entire United States, including territories and freely associated states.
				(2)Membership
 (A)In generalEach regional wildlife movement council shall be composed of— (i)the director of each State fish and wildlife agency within the jurisdiction of the regional wildlife movement council (or a designee);
 (ii)representatives from Tribal governments within the jurisdiction of the regional wildlife movement council;
 (iii)to serve as a Federal agency liaison and nonvoting, ex officio member— (I)the Director of the United States Fish and Wildlife Service (or a designee); or
 (II)the director of any applicable regional office of the United States Fish and Wildlife Service (or a designee); and
 (iv)not more than 3 representatives of nongovernmental, science, or academic organizations with expertise in native species conservation and the habitat connectivity needs of the region covered by the regional wildlife movement council.
						(B)Requirements
 (i)MembershipThe Secretary shall ensure that the membership of each regional wildlife movement council is fair and balanced in terms of expertise and perspectives represented.
 (ii)ExpertiseEach regional wildlife movement council shall include experts in ecological connectivity, native species ecology, and ecological adaptation.
 (C)ChairpersonEach regional wildlife movement council shall select a Chairperson and Vice Chairperson from among the members of the regional wildlife movement council.
 (3)DutiesEach regional wildlife movement council shall— (A)not later than 2 years after the date of enactment of this Act and in accordance with any standards established by the National Coordination Committee, prepare and submit to the Secretary and the National Coordination Committee a regional wildlife movement plan that—
 (i)maintains native species movement by identifying— (I)priority areas on non-Federal land under the jurisdiction of the regional wildlife movement council where resources are needed to secure biological movements by native species; and
 (II)research priorities and data needs for the Database; and (ii)not less frequently than once every 5 years, is revised, amended, or updated, as determined necessary by the regional wildlife movement council;
 (B)provide for public engagement, at appropriate times and in appropriate locations in the region covered by the regional wildlife movement council, to allow all interested persons an opportunity to be heard in the development and implementation of a regional wildlife movement plan;
 (C)establish criteria for soliciting project proposals to be submitted to the Secretary for a wildlife movements grant under section 4(d) that are consistent with the purposes of the Program described in section 4(b);
 (D)recommend proposals to the National Coordination Committee for recommendation to the Secretary for priority projects for wildlife movements grants under section 4(d) to maintain wildlife movements in the area under the jurisdiction of the regional wildlife movement council; and
 (E)submit to the Secretary and the National Coordination Committee, and make publicly available, an annual report describing the activities of the regional wildlife movement council.
 (4)CoordinationIf applicable, to increase habitat connectivity between Federal and non-Federal land and water, a regional wildlife movement council shall coordinate with—
 (A)Federal agencies; (B)Indian tribes;
 (C)regional fishery management councils established under section 302(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a));
 (D)migratory bird joint ventures partnerships recognized by the United States Fish and Wildlife Service with respect to migratory bird species;
 (E)State fish and wildlife agencies; (F)regional associations of fish and wildlife agencies;
 (G)nongovernmental organizations; (H)the National Coordination Committee;
 (I)fish habitat partnerships; (J)other regional wildlife movement councils with respect to crossregional projects;
 (K)international wildlife management entities with respect to transboundary species; and (L)Federal and State transportation agencies.
 (5)Applicability of FACAExcept as otherwise provided in this subsection, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the regional wildlife movement councils.
				8.Protection and management of National Wildlife Corridors
 (a)In generalThe Secretaries shall, consistent with other applicable land and water management requirements, laws, and regulations, manage each National Wildlife Corridor under the respective administrative jurisdiction of the Secretaries in a manner that contributes to the long-term connectivity, persistence, resilience, and adaptability of native species, including through—
 (1)the prevention of habitat loss, degradation, fragmentation, and obstructions within the National Wildlife Corridor;
 (2)the implementation of strategies and activities that enhance the ability of native species to respond to climate change and other environmental factors;
 (3)the maintenance or restoration of the integrity and functionality of the National Wildlife Corridor and associated habitat;
 (4)the mitigation or removal of human-caused obstructions to native species movement, including— (A)power lines;
 (B)roads; (C)fences;
 (D)dams; (E)bridges;
 (F)railways; (G)culverts; and
 (H)other hydrological obstructions; and (5)the use of existing conservation programs under the respective jurisdiction of the Secretaries to contribute to the connectivity, persistence, resilience, and adaptability of native species.
 (b)National Wildlife Corridors spanning multiple jurisdictionsIn the case of a National Wildlife Corridor that spans the administrative jurisdiction of 2 or more of the Secretaries, the relevant Secretaries shall coordinate management of the National Wildlife Corridor in accordance with section 6(c)(1) to advance the purposes of the Program described in section 4(b).
 (c)Road mitigationIn the case of a National Wildlife Corridor that intersects, adjoins, or crosses a new or existing Federal, State, Tribal, or local road or highway, the relevant Secretaries shall coordinate with the Secretary of Transportation and State, Tribal, and local transportation agencies, as appropriate, to develop, implement, and fund environmental mitigation measures—
 (1)to improve public safety and reduce vehicle-caused native species mortality while maintaining habitat connectivity; and
 (2)to mitigate damage to native species, aquatic species passage, flood resiliency, habitat, and ecosystem connectivity, including through—
 (A)the construction, maintenance, or replacement of native species underpasses, overpasses, and culverts; and
 (B)the maintenance, replacement, or removal of dams, bridges, culverts, and other hydrological obstructions.
 (d)Working landscapesThe Secretary of Agriculture— (1)may direct investment in working landscapes through conservation programs under the jurisdiction of the Secretary of Agriculture to support the purposes of the Program described in section 4(b); and
 (2)acting through the Chief of the Natural Resources Conservation Service, shall give priority under the conservation programs under the jurisdiction of the Chief, notwithstanding any provision of law with respect to those programs, to non-Federal land and water identified under section 6(h)(2) as supportive of the purposes of a National Wildlife Corridor.
 (e)CoordinationIn managing a National Wildlife Corridor, the Secretaries shall, to the maximum extent practicable— (1)coordinate with other applicable Federal agencies; and
 (2)take into consideration any State conservation plans for native species and the habitats of native species, including any—
 (A)State comprehensive fish and wildlife conservation strategy; (B)State conservation strategy for a species;
 (C)Tribal conservation plan; (D)local government land use and conservation plan;
 (E)nongovernmental conservation plan; and (F)relevant private land conservation plan.
					9.Wildlife Corridors Stewardship and Protection Fund
 (a)Establishment and contentsThere is established in the Treasury a fund, to be known as the Wildlife Corridors Stewardship and Protection Fund, that consists of donations of amounts accepted under subsection (c). (b)UseThe Fund—
 (1)shall be administered by the National Fish and Wildlife Foundation; and (2)may be used by the National Fish and Wildlife Foundation to enhance the management and protection of National Wildlife Corridors and non-Federal land and water identified under section 6(h)(2)—
 (A)to provide financial assistance to the Federal Government, States, Indian tribes, local governments, and nongovernmental, science, and academic organizations; and
 (B)to support the voluntary efforts of private landowners. (c)DonationsThe National Fish and Wildlife Foundation may accept donations of amounts for deposit into the Fund.
 (d)CoordinationIn administering the Fund, the National Fish and Wildlife Foundation may coordinate with regional wildlife movement councils and the National Coordination Committee to the maximum extent practicable.
 (e)Disclosure of useNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall ensure that the National Fish and Wildlife Foundation makes publicly available a description of usage of the Fund during the preceding calendar year.
			10.Protection of Indian tribes
 (a)Federal trust responsibilityNothing in this Act amends, alters, or waives the Federal trust responsibility to Indian tribes. (b)Freedom of Information Act (1)ExemptionInformation described in paragraph (2) shall not be subject to disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), if the head of the agency that receives the information, in consultation with the Secretary and the affected Indian tribe, determines that disclosure may—
 (A)cause a significant invasion of privacy; (B)risk harm to human remains or resources, cultural items, uses, or activities; or
 (C)impede the use of a traditional religious site by practitioners. (2)Information describedInformation referred to in paragraph (1) is information received by a Federal agency—
 (A)pursuant to this Act relating to— (i)the location, character, or ownership of human remains of a person of Indian ancestry; or
 (ii)resources, cultural items, uses, or activities identified by an Indian tribe as traditional or cultural because of the long-established significance or ceremonial nature to the Indian tribe; or
 (B)pursuant to the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.). 11.Relationship to other conservation lawsNothing in this Act amends or otherwise affects any other law (including regulations) relating to the conservation of native species.
 12.CollaborationThe Secretaries may partner with and provide funds to States, local governments, Indian tribes, the National Coordination Committee, and the regional wildlife movement councils to support the purposes of this Act.
		13.Authorization of appropriations
			(a)Wildlife movements grant program
 (1)In generalThere is authorized to be appropriated to the Secretary to carry out the grant program under section 4(e) $50,000,000 for fiscal year 2019 and each fiscal year thereafter.
 (2)RequirementsAmounts appropriated under paragraph (1) may be used to complement or match other Federal or non-Federal funding received by the projects funded by those grants.
 (3)Administrative supportNot more than 5 percent of amounts appropriated under paragraph (1) may be used for administrative support.
				(b)Regional wildlife movement councils
 (1)In generalThere is authorized to be appropriated to the Secretary to provide support for the regional wildlife movement councils to carry out section 7(c) $1,000,000 for fiscal year 2019 and each fiscal year thereafter.
 (2)Equal divisionAmounts appropriated under paragraph (1) shall be proportionally divided between each regional wildlife movement council.
 (3)Administrative supportNot more than 10 percent of amounts appropriated under paragraph (1) may be used for administrative support.
 (c)National Wildlife Connectivity DatabaseThere are authorized to be appropriated to the Secretary of the Interior to carry out section 5— (1)$3,000,000 for fiscal year 2019; and
 (2)$1,500,000 for fiscal year 2020 and each fiscal year thereafter. (d)Designation and Administration of National Wildlife CorridorsThere are authorized to be appropriated to carry out sections 6 and 8 for fiscal year 2019 and each fiscal year thereafter—
 (1)to the Secretary of the Interior, $7,500,000; (2)to the Secretary of Agriculture, $3,000,000;
 (3)to the Secretary of Defense, $1,500,000; (4)to the Secretary of Commerce, $3,000,000; and
 (5)to the Secretary of Transportation, $3,000,000. 